Citation Nr: 0013240	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  94-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for symptoms to include 
tachycardia and high blood pressure, claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for symptoms to include 
numbness of the lower extremities and headaches, claimed as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for psychotic features, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  

6.  Entitlement to service connection for sleep disturbance, 
claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for abnormal weight 
loss, claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973 and December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The Board notes that, although the veteran has included 
"menstrual disorder" as among the claimed disabilities in 
his December 1995 statement, he did not include the disorder 
in either his February 1996 Notice of Disagreement or March 
1996 Substantive Appeal.  Thus, the Board does not have 
jurisdiction over this matter.



FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  

2.  The veteran's claims of service connection for 
cardiovascular symptoms to include tachycardia and high blood 
pressure, neurological symptoms to include numbness of the 
lower extremities and headaches, psychotic features, 
dizziness, sleep disturbance and abnormal weight loss, as due 
to an undiagnosed illness, are plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999). 

2.  The veteran has submitted evidence of well-grounded 
claims of service connection for cardiovascular symptoms to 
include tachycardia and high blood pressure, neurological 
symptoms to include numbness of the lower extremities and 
headaches, psychotic features, dizziness, sleep disturbance 
and abnormal weight loss, as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.301, 3.303, 3.317 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  




PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Various VA medical reports include a diagnosis of PTSD 
attributable to the veteran's reported stressors (presumed to 
be credible for well groundedness purposes) in service.  
Thus, the Board finds the claim of service connection for 
PTSD to be well grounded.  38 U.S.C.A. § 5107.  


Undiagnosed illness

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the veteran complains that he has cardiovascular 
symptoms to include tachycardia and high blood pressure, 
neurological symptoms to include numbness of the lower 
extremities and headaches, psychotic features, dizziness, 
sleep disturbance and abnormal weight loss since his service 
in the Southwest Asia theater of operations.  VA outpatient 
treatment reports note the veteran's complaints and show an 
impression of Gulf War Syndrome and Persian Gulf Syndrome.  

Gulf War Syndrome is not a disease entity currently 
recognized by VA or widely accepted within the medical 
community.  Although there have been several panels convened 
of physicians, scientists, and other experts, none have been 
able to agree that there is any illness or unique symptom 
complex popularly known as "Gulf War Syndrome."  An NIH 
workshop panel in April 1994 concluded that "(n)o single 
disease or syndrome is apparent, but rather multiple 
illnesses with overlapping symptoms and causes."  See 60 
Fed. Reg. 6660 (February 3, 1995).  

Thus, the Board finds that the veteran's claims of service 
connection for cardiovascular symptoms to include tachycardia 
and high blood pressure, neurological symptoms to include 
numbness of the lower extremities and headaches, psychotic 
features, dizziness, sleep disturbance and abnormal weight 
loss are well grounded.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action, as discussed hereinbelow.  

As the claims of service connection for cardiovascular 
symptoms to include tachycardia and high blood pressure, 
neurological symptoms to include numbness of the lower 
extremities and headaches, psychotic features, dizziness, 
sleep disturbance and abnormal weight loss, as due to an 
undiagnosed illness are well grounded, the appeal to this 
extent is allowed, subject to further action, as discussed 
hereinbelow.  




REMAND

An award letter from the Social Security Administration (SSA) 
dated in April 1996 has been submitted.  Although the award 
letter itself is not necessarily probative of the service 
connection issues, the evidence on which the award was based 
may be.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the PTSD issue, the Board notes that several 
examiners, both VA and private, have diagnosed PTSD, and 
several have specifically excluded the diagnosis of PTSD.  In 
light of the contradictory diagnoses, the veteran should 
undergo an examination by a board of two VA psychiatrists.  

Although several of the veteran's claimed symptoms have been 
attributed to diagnosed illnesses, all of the claimed 
symptoms have also been attributed to Persian Gulf Syndrome 
or Gulf War Syndrome, which, as noted hereinabove, are not 
considered diagnosed illnesses.  The veteran should be 
afforded another comprehensive VA examination to determined 
whether the veteran's claimed symptomatology is attributable 
to a diagnosed illness.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD, cardiovascular symptoms 
to include tachycardia and high blood 
pressure, neurological symptoms to 
include numbness of the lower extremities 
and headaches, psychotic features, 
dizziness, sleep disturbance and abnormal 
weight loss.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO also should take appropriate 
steps in order to obtain copies of the 
medical evidence on which the decision to 
award SSA disability benefits was based.  

3.  The RO should schedule the veteran 
for a comprehensive examination by a 
board of two VA psychiatrists to 
determine the nature and extent of 
claimed his psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  The examiners should specifically 
include or exclude a diagnosis of PTSD.  
The examiners should specifically discuss 
the medical reports which discuss 
symptoms of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  The RO should schedule the veteran 
for special VA examinations to determine 
the nature and likely etiology of the 
cardiovascular symptoms to include 
tachycardia and high blood pressure, 
neurological symptoms to include numbness 
of the lower extremities and headaches, 
psychotic features, dizziness, sleep 
disturbance and abnormal weight loss 
claimed as due to an undiagnosed illness.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiners prior 
to the examination.  The examiners should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiners 
express an opinion as to the likelihood 
that the veteran has a current disability 
manifested by cardiovascular symptoms to 
include tachycardia and high blood 
pressure, neurological symptoms to 
include numbness of the lower extremities 
and headaches, psychotic features, 
dizziness, sleep disturbance and abnormal 
weight loss due to an undiagnosed 
illness.  The examination reports should 
reflect review of pertinent material in 
the claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  

5.  After undertaking any additional 
development deemed appropriate, including 
additional VA examinations if indicated, 
the RO should review the issues on 
appeal.  Due consideration should be 
given to all pertinent laws, regulations, 
and Court decisions.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



